


110 HR 1340 IH: National Enterprise Zone Act of

U.S. House of Representatives
2007-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1340
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2007
			Mr. Fortuño
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to promote
		  freedom, fairness, and economic opportunity by establishing National Enterprise
		  Zones to promote prosperity in economically depressed areas.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the National Enterprise Zone Act of
			 2007.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. National Enterprise Zones.
					Sec. 4. Study.
					Sec. 5. Effective date.
				
			2.FindingsThe Congress finds that the establishment of
			 a National Enterprise Zone program that offers a substantial tax incentive to
			 corporations, including controlled foreign corporations in a possession of the
			 United States, partnerships, and sole proprietorships conducting an active
			 business within such zones and electing to participate will achieve—
			(1)a
			 higher level of private sector economic activity necessary to alleviate poverty
			 and unemployment in economically depressed regions of the United States,
			 including the possessions of the United States;
			(2)the removal of tax
			 disincentives to do business in economically depressed areas and thus promote
			 economic growth, development, employment, a higher standard of living and a
			 higher quality of life in economically depressed areas;
			(3)improved taxation
			 of business investment in plant, equipment and inventories in economically
			 depressed areas, encouraging businesses to operate in those areas; and
			(4)comparable tax
			 treatment of businesses in economically depressed areas in all parts of the
			 United States and its possessions, thereby promoting universal economic
			 prosperity.
			3.National
			 Enterprise Zones
			(a)In
			 generalSubchapter Y of chapter 1 of the Internal Revenue Code of
			 1986 is amended by adding at the end the following new part:
				
					IIINational
				Enterprise Zones
						
							Sec. 1400U. National Enterprise Zone designation
				  procedure.
							Sec. 1400U–1. National Enterprise Zone eligibility
				  criteria.
							Sec. 1400U–2. Effect of National Enterprise Zone designation on
				  individuals, estates and trusts conducting an active trade or business within a
				  national enterprise zone.
							Sec. 1400U–3. National Enterprise Zone individual taxable
				  income.
							Sec. 1400U–4. Effect of National Enterprise Zone designation on
				  corporations.
							Sec. 1400U–5. National Enterprise Zone corporate taxable
				  income.
							Sec. 1400U–6. Conduct of an active trade or business within a
				  National Enterprise Zone by corporations, partnerships, and sole
				  proprietors.
							Sec. 1400U–7. Definitions and special rules.
						
						1400U.National
				Enterprise Zone designation procedure
							(a)Designated
				zoneThe Secretary shall designate the areas in the United States
				and possessions of the United States that meet the requirements of section
				1400U–1 and publish a list of such designated zones.
							(b)Effective date
				of zone designationThe effective date of the designation of any
				zone as a National Enterprise Zone pursuant to this section shall be January 1
				of the year following its designation.
							(c)Eligibility
				reviewBetween January 1 and April 30 of the year after the
				release of the decennial census, the Secretary shall undertake a review of each
				National Enterprise Zone designation whereby the Secretary shall determine
				whether the zone continues to meet the National Enterprise Zone Eligibility
				Criteria established by section 1400U–1. If this review determines that a
				National Enterprise Zone no longer meets the National Enterprise Zone
				Eligibility Criteria established by section 1400U–1, then the Secretary shall
				revoke the designation effective at the end of the calendar year. Not later
				than June 30 after said determination, the Secretary shall issue a notice to
				all taxpayers making National Enterprise Zone elections with respect to said
				zone in the taxpayer’s previous taxable year that the designation will be
				revoked at the end of the calendar year for said National Enterprise Zone. The
				Secretary shall publish the decennial eligibility review results for all
				National Enterprise Zones no later than June 30.
							(d)Effect of
				revocation of designationAn electing taxpayer with respect to a
				National Enterprise Zone whose designation is revoked continues to qualify for
				the Individual or Corporate Alternative National Enterprise Zone tax under
				sections 1400U–2 and 1400U–4 until the end of the taxpayer’s 12th taxable year
				following the year of zone designation revocation.
							1400U–1.National
				Enterprise Zone eligibility criteria
							(a)National
				enterprise zone eligibility criteriaA National Enterprise Zone
				must—
								(1)have greater than
				50,000 residents;
								(2)have a poverty
				rate two times the national poverty rate; and
								(3)have an
				unemployment rate 2 times the national average unemployment rate.
								(b)No overlap with
				existing zones of different typeNo part of a National Enterprise
				Zone may also be a part of an Empowerment Zone, Enterprise Community
				(Subchapter U zones), or District of Columbia Enterprise Zone (Subchapter W
				zones).
							1400U–2.Effect of
				National Enterprise Zone designation on individuals, estates and trusts
				conducting an active trade or business within a national enterprise
				zone
							(a)Individual
				alternative national enterprise zone taxIn the case of a
				taxpayer other than a corporation, if, for any taxable year, the taxpayer has
				National Enterprise Zone individual taxable income, then, in lieu of any tax
				imposed by section 1 or section 55, the taxpayer may elect to pay a tax which
				shall consist of the sum of—
								(1)a tax computed on
				the taxpayer’s taxable income reduced by the amount of National Enterprise Zone
				tentative individual taxable income (if greater than zero), at the rates and in
				the manner as if this subsection had not been enacted, plus
								(2)a tax of 12
				percent of the National Enterprise Zone individual taxable income.
								(b)Years for which
				election is effectiveAn election under subsection (a) shall be
				effective for the three taxable years of the electing taxpayer following the
				year in which the election is made and for all succeeding taxable years of such
				taxpayer, unless—
								(1)the taxpayer
				ceases to have National Enterprise Zone taxable income,
								(2)the taxpayer
				revokes the election (after the initial three-year period), or
								(3)the period
				described in section 1400U(d) has expired.
								(c)Effect of
				cessation of business operations in zone during initial three-year
				periodIf a taxpayer has made
				an election under this section and if such election has been terminated or
				revoked under subsection (b)(1) due to cessation of business in the zone during
				any of the three years immediately after the year in which the election is
				made, such taxpayer shall be treated as having been subject to tax under
				chapter 1 at the otherwise applicable rate for individuals for the years the
				alternative National Enterprise Zone tax was applicable.
							(d)New election
				following terminationIf a taxpayer has made an election under
				this section and if such election has been terminated or revoked under
				subsection (b), such taxpayer shall not be eligible to make an election under
				this section for any taxable year before the 3rd taxable year which begins
				after the 1st taxable year for which such termination is effective, unless the
				Secretary consents to such election.
							1400U–3.National
				Enterprise Zone individual taxable income
							(a)National
				enterprise zone individual tentative taxable incomeNational
				Enterprise Zone tentative individual taxable income shall be equal to taxable
				income (as defined by section 63 without regard to section 179(e)) arising from
				the conduct of an active trade or business (as defined in section 1400U–6)
				within one or more National Enterprise Zones.
							(b)National
				enterprise zone individual taxable income adjustmentsNational
				Enterprise Zone individual taxable income shall be equal to National Enterprise
				Zone individual tentative taxable income less—
								(1)expenditures made
				to acquire inventory property held in a National Enterprise Zone, and
								(2)the amount, if
				any, the taxpayer elects to deduct pursuant to section 179(e) that exceeds the
				limitations in section 179(b).
								1400U–4.Effect of
				National Enterprise Zone designation on corporations
							(a)Corporate
				alternative national enterprise zone taxIn the case of a
				corporation (other than an S corporation), if for any taxable year, the
				taxpayer has National Enterprise Zone corporate taxable income, then, in lieu
				of any tax imposed by section 11 or section 55, the taxpayer may elect to pay a
				tax which shall consist of the sum of—
								(1)a tax computed on
				taxable income reduced by the amount of National Enterprise Zone tentative
				corporate taxable income (if greater than zero) at the rates and in the manner
				as if this subsection had not been enacted, plus
								(2)a tax of 12
				percent of the National Enterprise Zone corporate taxable income.
								(b)Special rule for
				non-domestic corporationsIn the case of an electing corporation
				organized under the laws of a possession of the United States doing business in
				a National Enterprise Zone, this section shall apply as if such corporation
				were a domestic corporation subject to tax under this title.
							(c)Years for which
				election is effectiveAn election under subsection (a) shall be
				effective for the three taxable years of the electing corporation following the
				year in which the election is made and for all succeeding taxable years of such
				corporation, unless—
								(1)the corporation
				ceases to have National Enterprise Zone taxable income,
								(2)the corporation
				revokes the election, or
								(3)the period
				described in section 1400U(d) has expired.
								(d)Effect of
				cessation of business operations in zone during initial three-year
				periodIf a taxpayer has made
				an election under this section and if such election has been terminated or
				revoked under subsection (c)(1) due to cessation of business in the zone during
				any of the three years immediately after the year in which the election is
				made, such taxpayer shall be treated as having been subject to tax under
				chapter 1 at the otherwise applicable rate for domestic corporations for the
				years the alternative National Enterprise Zone tax was applicable.
							(e)New election by
				national enterprise zone corporation following terminationIf an
				electing corporation has made an election under this section and if such
				election has been terminated or revoked under subsection (c), such corporation
				(and any successor corporation) shall not be eligible to make an election under
				this section for any taxable year before the 3rd taxable year which begins
				after the 1st taxable year for which such termination is effective, unless the
				Secretary consents to such election.
							1400U–5.National
				Enterprise Zone corporate taxable income
							(a)In
				generalNational Enterprise Zone corporate tentative corporate
				taxable income shall be taxable income (without regard to section 179(e))
				arising from the conduct of an active trade or business within one or more
				National Enterprise Zones.
							(b)AdjustmentsNational
				Enterprise Zone corporate taxable income shall be equal to National Enterprise
				Zone corporate tentative taxable income less—
								(1)expenditures made
				to acquire inventory property held in a National Enterprise Zone, and
								(2)the amount, if
				any, the taxpayer elects to deduct pursuant to 179(e) that exceeds the
				limitations in section 179(b).
								1400U–6.Conduct of
				an active trade or business within a National Enterprise Zone by corporations,
				partnerships, and sole proprietors
							(a)Active trade or
				businessFor purposes of this part, the conduct of active trade
				or business means the conduct of a trade or business that derives no more than
				25 percent of its gross income from passive activities (as defined by section
				469).
							(b)Income and
				expenses within a national enterprise zoneFor purposes of this
				part—
								(1)Gross
				incomeGross income from within a National Enterprise Zone shall
				mean—
									(A)compensation for
				labor or services performed by the electing corporation, partnership, or sole
				proprietor within a National Enterprise Zone;
									(B)rentals or
				royalties from property located in a National Enterprise Zone;
									(C)gains, profits,
				and income derived from the sale of inventory property held within a National
				Enterprise Zone; and
									(D)income from the
				sale of property that is produced, created, fabricated, manufactured,
				extracted, processed, cured, aged, grown or harvested within the National
				Enterprise Zone.
									(2)ExpensesExpenses
				shall be allocated and apportioned to the income producing activities to which
				they are related. Expenses which are not allocable or apportioned to any
				specific income producing activities shall be allocated on the basis of gross
				income such that the ratio of the expense allocated to the National Enterprise
				Zone is the same as the ratio of gross income within the National Enterprise
				Zone to all gross income within the United States and a possession of the
				United States of the taxpayer or controlled group (in the case of a corporation
				that is a member of a controlled group of corporations as defined in section
				1563(a)).
								(c)Alternative
				formulary method
								(1)In
				generalA corporation (or controlled group in the case of a
				corporation that is a member of a controlled group of corporations (as defined
				in section 1563(a))), partnership, or sole proprietor that so elects, in a form
				and manner prescribed by the Secretary, may determine the share of its income,
				expense, and other items attributable to the conduct of an active trade or
				business within a National Enterprise Zone by multiplying its apportionment
				ratio by the amount of the income, expense, and other items for purposes of
				determining its National Enterprise Zone corporate taxable income.
								(2)Apportionment
				ratioThe apportionment ratio shall be the ratio of—
									(A)the sum of the remaining basis in
				depreciable property held in a National Enterprise Zone for the entire taxable
				year, of the inventory property held in a National Enterprise Zone at the end
				of the taxable year, and of the compensation paid to National Enterprise
				Zone-based employees during the taxable year, and
									(B)the sum of the
				remaining basis in depreciable property held in the United States and its
				possessions for the entire taxable year, of the inventory property held in the
				United States and its possessions at the end of the taxable year, and of the
				compensation paid to employees within the United States and its possessions
				during the taxable year.
									(3)Mandatory use of
				alternative formulary methodIf a taxpayer—
									(A)derives greater
				than 10 percent of its gross income from sales to related parties (as defined
				in section 1313(c)), or
									(B)expenses
				attributable to purchases from related parties (as defined in section 1313(c))
				account for greater than 10 percent of its expenses, then said taxpayer shall
				use the alternative formulary method.
									1400U–7.Definitions
				and special rulesFor purposes
				of this part—
							(1)Possession of the
				United StatesThe term possession of the United
				States means the Virgin Islands, Guam, American Samoa, the Commonwealth
				of Puerto Rico, and the Commonwealth of the Northern Mariana Islands.
							(2)Inventory
								(A)Inventory
				propertyThe term inventory property means
				property described in section 1221(a)(1) and any expenditures that were
				capitalized pursuant to section 263A.
								(B)No double
				countingThe deduction afforded by section 1400U–3(b)(1) is in
				lieu of the deduction provided upon the sale of inventory property.
								(3)Special
				ruleFor purposes of a corporation making an election under this
				part, section 7701(a)(4) shall include an electing corporation organized under
				the laws of a possession of the United States and section 7701(a)(5) shall not
				apply.
							.
			(b)Conforming
			 amendmentsSection 179 of the
			 Internal Revenue Code of 1986 is amended by inserting at the end the following
			 new subsection:
				
					(e)No limitation on
				amount in national enterprise zones
						(1)In
				generalThe limitations of
				subsection (b) shall not apply with respect to property placed in service in a
				National Enterprise Zone.
						(2)Property removed
				from national enterprise zoneProperty expensed pursuant to this
				section that is removed from service within a National Enterprise Zone but not
				disposed of by the taxpayer shall be treated as if it had been, as of the date
				of the removal, disposed of by the taxpayer and repurchased by the taxpayer at
				a price equal to what its remaining basis would have been if the election under
				this section had not been exercised with respect to the
				property.
						.
			(c)Clerical
			 amendmentThe table of parts
			 for subchapter Y of chapter 1 of such Code is amended by inserting after the
			 item relating to part II the following new item:
				
					
						Part III. National Enterprise
				Zones.
					
					.
			4.StudyThe Secretary shall undertake a study of the
			 National Enterprise Zone program established by this Act to determine its
			 effectiveness in promoting economic growth and reducing poverty in the
			 designated zone areas. The study shall be submitted to the Committee on Ways
			 and Means of the House of Representatives and the Committee on Finance of the
			 Senate no later than December 31, 2012.
		5.Effective
			 dateThe amendments made by
			 this Act shall apply to taxable years beginning after December 31, 2007.
		
